
	
		III
		111th CONGRESS
		1st Session
		S. RES. 280
		IN THE SENATE OF THE UNITED STATES
		
			September 22, 2009
			Mr. Specter submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Celebrating the 10th anniversary of the
		  rule of law program of Temple University Beasley School of
		  Law.
	
	
		Whereas in 1997, President William J. Clinton and
			 President Jiang Zemin agreed at the Sino-American Summit to collaborative
			 efforts to enhance legal exchanges between the United States and China;
		Whereas in 1999, Temple University established a Master of
			 Laws degree program in Beijing, the first foreign law degree granting program
			 approved by the Chinese Ministry of Education, as a collaborative effort, first
			 with China University of Political Science and Law, and subsequently with
			 Tsinghua University School of Law;
		Whereas in 1999, Temple University signed a cooperative
			 agreement with the State Administration of Foreign Expert Affairs of China to
			 deliver rule of law educational programs to Chinese government
			 officials;
		Whereas in 2000, Temple University signed a cooperative
			 agreement with the Supreme People’s Court of China to conduct judicial
			 training;
		Whereas in 2001, Temple University signed a cooperative
			 agreement with the Supreme People’s Procuratorate of China to conduct
			 prosecutor training;
		Where in 2002, Temple University began a series of
			 scholarly roundtables directed at Chinese law and legal education, with topics
			 including World Trade Organization, Internet, environmental, health, and
			 private international law as well as nongovernmental organization advocacy and
			 experiential legal education;
		Whereas Justice Antonin G. Scalia visited Beijing and the
			 Temple University rule of law program as part of a broad legal exchange between
			 the United States and China;
		Whereas in 2003, former Temple University School of Law
			 dean Robert Reinstein received the National Friendship Award from Zhu Rongji,
			 former Prime Minister of China in the Great Hall of the People;
		Whereas in 2009, Temple University, Tsinghua University,
			 and the State Administration of Foreign Expert Affairs of China will host
			 events in Beijing to commemorate the 10-year anniversary of the rule of law
			 program;
		Whereas as of 2009, Temple has educated a total of 903
			 legal professionals in the rule of law program in China, 78 percent of whom
			 work in the public sector; and
		Whereas 391 Chinese legal professionals, including judges,
			 National People’s Congress and State Council legislative officers, prosecutors,
			 government officials, law professors, and commercial lawyers have graduated
			 from, or are currently enrolled in, Temple’s Beijing Master of Laws program:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)commends and
			 congratulates Temple University Beasley School of Law, its faculty, its alumni,
			 its 10th graduating class, and all involved in the 10th anniversary of the
			 China rule of law program; and
			(2)recognizes
			 that—
				(A)the Temple
			 University Beasley School of Law rule of law program has succeeded in
			 furthering the goal of promoting collaborative legal exchanges between the
			 United States and China; and
				(B)Temple University
			 and its partners in China represent the spirit of cooperation and friendship
			 between these 2 great nations, and will surely continue to strengthen those
			 bonds into the future.
				
